lN THE COURT OF CR|M|NAL APPEALS
OF TEXAS

 

NO. WR-83,804-01

EX PARTE JoHNNY RAY MULDRoW, Applicant

 

ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 25549 IN THE 6TH DISTRICT COURT
FROM LAMAR COUNTY

Per curiam.
0 P I N I 0 N

Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a Writ of habeas corpus. Ex parte
Young, 418 S.W.Zd 824, 826 (Tex. Crim. App. 1967). Applicant Was convicted ofpossession ofa
controlled substance and sentenced to fifty years’ imprisonment The Sixth Court of Appeals
l affirmed his conviction. Muldrow v. State, No. 06-14-00103-CR ('l`ex. App._Texarkana Dec. 16,
2014).

Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed Counsel sent Applicant a

2

letter informing him of the appellate opinion, but the letter was written after the time to file a petition
for discretionary review had passed. Ex parte Wilson, 956 S.W.Zd 25 (Tex. Crim. App. 1997).
We find that Applicant is entitled to the opportunity to file an out-of-time petition for
discretionary review of the judgment of the Sixth Court of Appeals in Cause No. 06-14-00103-CR
that affirmed his conviction in Cause No. 25549 from the 6th District Court of Lamar County.
Applicant shall file his petition for discretionary review with this Court within 30 days of the date

on which this Court’s mandate issues.

Delivered: September 23, 2015
Do not publish

» l' lLl':, L`Ul’\'

 

l
sHARON KELLER ABEL ACosTA
MEDINGJUDGE COURT oF CRIMINAL APPEALS (512¢)5§§§551
LAWRENCE E MEYERS P.O. BOX 12308, CAPITOL STATION
CHERYL JoHi'\isoN AUSTIN» TEXAS 78711 slAN scHiLHAB
Mii